   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 1 of 28 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 KEN CROWLEY, Individually and on Behalf                  Case No.
 of All Others Similarly Situated,
                                                          CLASS ACTION
                        Plaintiff,
                                                          COMPLAINT FOR
            v.                                            VIOLATIONS OF THE
                                                          FEDERAL SECURITIES
 BOJANGLES’, INC., WILLIAM A. KUSSELL,                    LAWS
 STEVEN J. COLLINS, JOHN E. CURRIE,
 CHRISTOPHER J. DOUBRAVA, TOMMY L.                        JURY TRIAL DEMAND
 HADDOCK, ROBERT F. HULL, JR.,
 STARLETTE JOHNSON, JAMES R. KIBLER,
 MARK A. ROWAN, and STEVEN M.
 TADLER,

                        Defendants.

       Plaintiff Ken Crowley (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and

upon information and belief based upon, inter alia, the investigation of counsel as to all other

allegations herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is a stockholder class action brought by Plaintiff on behalf of himself and all

other public stockholders of Bojangles’, Inc. (“Bojangles’” or the “Company”) against

Bojangles’ and the members of Bojangles’ Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a) and U.S. Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,

pursuant to which Bojangles’ will be acquired by Durational Capital Management LP

(“Durational”) and The Jordan Company, L.P. (“TJC”) through their affiliate Walker Parent, Inc.
  Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 2 of 28 PageID #: 2



(“Walker”) and Walker’s wholly owned subsidiary Walker Merger Sub, Inc. (“Merger Sub”) (the

“Proposed Transaction”).

       2.     On November 11, 2018, Bojangles’ issued a press release announcing it had

entered into an Agreement and Plan of Merger dated November 9, 2018 (the “Merger

Agreement”) to sell Bojangles’ to Durational and TJC.         Under the terms of the Merger

Agreement, each Bojangles’ stockholder will receive $16.10 in cash for each share of

Bojangles’ common stock they own (the “Merger Consideration”).

       3.     On December 10, 2018, Bojangles’ filed a Definitive Proxy Statement on

Schedule 14A (the “Proxy Statement”) with the SEC. The Proxy Statement, which recommends

that Bojangles’ stockholders vote in favor of the Proposed Transaction, omits or misrepresents

material information concerning, among other things: (i) Bojangles’ financial projections, relied

upon by the Company’s financial advisors, Merrill Lynch, Pierce, Fenner & Smith Incorporated

(“BofA Merrill Lynch”) and Houlihan Lokey Capital, Inc. (“Houlihan Lokey”), in their

financial analyses; (ii) the data and inputs underlying the financial valuation analyses that

support the fairness opinions provided by BofA Merrill Lynch and Houlihan Lokey; (iii) the

background process leading to the Proposed Transaction; and (iv) potential conflicts of interest

faced by BofA Merrill Lynch and Company insiders. The failure to adequately disclose such

material information constitutes a violation of Sections 14(a) and 20(a) of the Exchange Act as

Bojangles’ stockholders need such information in order to make a fully informed decision

whether to vote in favor of the Proposed Transaction or seek appraisal.

       4.     In short, unless remedied, Bojangles’ public stockholders will be forced to make a

voting or appraisal decision on the Proposed Transaction without full disclosure of all material

information concerning the Proposed Transaction being provided to them. Plaintiff seeks to


                                              -2-
   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 3 of 28 PageID #: 3



enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of

Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder

pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal

question jurisdiction).

       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

       8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Bojangles’.

       9.      Defendant Bojangles’ is a Delaware corporation, with its principal executive

offices located at 9432 Southern Pine Boulevard, Charlotte, North Carolina 28273.                The

Company is a highly differentiated and growing restaurant operator and franchisor dedicated to

serving customers high-quality food made from its Southern recipes, including breakfast served

“all day, every day.” Founded in 1977 in Charlotte, N.C., Bojangles’ serves menu items such as

made-from-scratch biscuit breakfast sandwiches, hand-breaded bone-in chicken, flavorful fixin’s

(sides) and Legendary Iced Tea®. At July 1, 2018, Bojangles’ had 766 system-wide restaurants,


                                                -3-
  Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 4 of 28 PageID #: 4



of which 325 were company-operated and 441 were franchised restaurants, primarily located in

the Southeastern United States.   Bojangles’ common stock trades on the NASDAQ Global

Market under the ticker symbol “BOJA.”

       10.    Defendant William A. Kussell (“Kussell”), has served as Non-Executive

Chairman of the Board since June 2016 and a director of the Company since August 2011. Since

January 2010, Kussell has served as an operating partner of, and a consultant to, advent

International Corporation (“Advent”).

       11.    Defendant Steven J. Collins (“Collins”) has been a director of the Company since

August 2011. Collins is also a managing director and serves on the board of Advent.

       12.    Defendant John E. Currie (“Currie”) has been a director of the Company since

April 2015.

       13.    Defendant Christopher J. Doubrava (“Doubrava”) has been a director of the

Company since April 2014. Since January 2015, Doubrava has served as a vice president of

Advent.

       14.    Defendant Tommy L. Haddock (“Haddock”) has been a director of the Company

since August 2011.

       15.    Defendant Robert F. Hull, Jr. (“Hull”) has been a director of the Company since

September 2017.

       16.    Defendant Starlette Johnson (“Johnson”) has been a director of the Company

since March 2016.

       17.    Defendant James R. Kibler (“Kibler”) has served as Interim Chief Executive

Officer (“CEO”) and Interim President of the Company since March 2018 and as a director of

the Company since February 2014..


                                             -4-
  Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 5 of 28 PageID #: 5



       18.    Defendant Mark A. Rowan (“Rowan”) has been a director of the Company since

April 2017.

       19.    Defendant Steven M. Tadler (“Tadler”) has been a director of the Company since

August 2011. Since 1993, Tadler has served as managing partner of Advent and is a member of

Advent’s board of directors.

       20.    Defendants identified in paragraphs 10-19 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

       21.    Durational, founded in 2017, is an investment firm that invests in high quality

consumer companies.

       22.    TJC, founded in 1982, is a middle-market private equity firm that has managed

funds with original capital commitments in excess of $11 billion since 1987 and a 36-year track

record of investing in and contributing to the growth of many businesses across a wide range of

industries including Industrials, Transportation & Logistics, Healthcare, Consumer, and

Telecom, Technology & Utility.

       23.    Walker is a Delaware corporation that is indirectly owned by Durational Walker

LP, an investment fund affiliated with Durational and The Resolute Fund IV, L.P., an investment

fund affiliated with TJC. It is contemplated that at or prior to consummation of the Proposed

Transaction, TEI Investment Pte. Ltd. (“TEI”) will become an additional indirect owner of

Walker.

       24.    Merger Sub is a Delaware corporation and a wholly owned subsidiary of Walker.




                                             -5-
   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 6 of 28 PageID #: 6



        25.     TEI is a private limited company affiliated with GIC Special Investments PTE.

Ltd., the private equity investment arm of GIC Pte. Ltd. (“GIC”). GIC is a global investment

firm established in 1981 to manage Singapore’s foreign reserves.

                                 CLASS ACTION ALLEGATIONS

        26.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of all persons and entities that own Bojangles’ common stock

(the “Class”). Excluded from the Class are defendants and their affiliates, immediate families,

legal representatives, heirs, successors or assigns and any entity in which defendants have or had

a controlling interest.

        27.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

        28.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of

December 6, 2018, there were 37,548,674 shares of Company common stock issued and

outstanding. All members of the Class may be identified from records maintained by Bojangles’

or its transfer agent and may be notified of the pendency of this action by mail, using forms of

notice similar to those customarily used in securities class actions.

        29.     Questions of law and fact are common to the Class and predominate over

questions affecting any individual Class member, including, inter alia:

                a)        Whether defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;

                b)        Whether the Individual Defendants have violated Section 20(a) of the


                                                 -6-
   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 7 of 28 PageID #: 7



Exchange Act; and

               c)      Whether Plaintiff and the other members of the Class would suffer

irreparable injury were the Proposed Transaction consummated.

       30.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent.

Plaintiff has retained competent counsel experienced in litigation of this nature.

       31.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

       32.     Defendants have acted on grounds generally applicable to the Class with respect

to the matters complained of herein, thereby making appropriate the relief sought herein with

respect to the Class as a whole.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       33.     Bojangles’ is a highly differentiated and growing restaurant operator and

franchisor dedicated to serving customers high-quality, craveable food made from its Southern

recipes. Since 1977, Bojangles’ has become an iconic brand with a cult-like following due to its

famous, made-from-scratch biscuits baked every 20 minutes, fresh, never-frozen bone-in fried

chicken, unique fixin’s and Legendary Iced Tea.

       34.     In fiscal 2017, Bojangles’ 325 company-operated and 439 franchised restaurants,

primarily located in the Southeastern United States, generated approximately $1.3 billion in

system-wide sales, representing $518.4 million in company-operated restaurant revenues and

$760.0 million in franchise sales, which contributed $29.1 million in franchise royalty and other


                                                -7-
   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 8 of 28 PageID #: 8



franchise revenues. Over this same period, its restaurants generated a system-wide AUV of

approximately $1.8 million, among the highest in the quick-service restaurant (“QSR”) and fast-

casual segments. Bojangles’ is especially known by customers for its breakfast offerings and

generated, on average, approximately $620,000 in fiscal 2017 per company-operated restaurant

before 11:00 a.m.

       35.      The U.S. restaurant industry is divided into two segments: full service and limited

service.     Full service is comprised of the casual dining, mid-scale and fine dining sub-

segments. Bojangles’ operates within the limited service segment (“LSR”), which is comprised

of the QSR and fast-casual sub-segments. QSRs are defined by Technomic, Inc. (“Technomic”),

a research and consulting firm servicing the food and foodservice industry, as traditional “fast-

food” restaurants with average check sizes of $3.00-$8.00. Fast-casual is defined by Technomic

as a limited or self-service format with average check sizes of $8.00-$12.00 that offers food

prepared to order within a generally more upscale and developed establishment. Bojangles’

restaurants combine elements of both QSRs and fast-casual restaurants.              According to

Technomic, 2016 sales for the total LSR category increased 4.5% from 2015 to $268 billion.

       36.      According to Bojangles’ Form 10-K filed with the SEC on March 8, 2018, the

Company is well-positioned to benefit from a number of culinary and demographic trends in the

United States, namely:

       Growing Breakfast Daypart: According to MillerPulse, total morning meal dollars
       grew from $53 billion in 2011 to $75 billion in 2017, representing a CAGR of
       6.0%. In addition, sales for the QSR morning meal daypart grew from $42 billion
       in 2011 to $58 billion in 2017, representing a CAGR of 6.0%. Several factors are
       driving growth in the breakfast daypart, including more extensive menu offerings
       and consumers’ desire for value, portability and convenience. Consumers’
       breakfast eating habits tend to be more habitual than other meals because
       breakfast is part of many consumers’ morning routines.



                                               -8-
   Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 9 of 28 PageID #: 9



       Increasing Chicken Category: In 2016, the chicken menu category for LSRs grew
       7.5% from 2015, outpacing the broader LSR category, according to Technomic.
       Population Growth in Our Markets: Since 2000, population growth in our key
       markets has exceeded the U.S. national average. According to the U.S. Census
       Bureau, growth in the Georgia, North Carolina, South Carolina, Virginia and
       Tennessee populations from 2000 to 2017 was on average 23.4%, as compared to
       15.4% population growth in the U.S. over that same period.

       37.     On March 6, 2018, the Company announced financial results for the 14-

week fourth fiscal quarter and 53-week fiscal year ended December 31, 2017. Total revenues

increased 6.2% to $148.1 million from $139.4 million in the prior year fiscal quarter and

increased 2.9% to $547.4 million from $531.9 million in the prior fiscal year. Net income was

$48.8 million as compared to $9.8 million in the prior year fiscal quarter and $72.0 million as

compared to $37.7 million in the prior fiscal year.

       38.     On May 8, 2018, the Company announced financial results for the 13-week first

fiscal quarter ended April 1, 2018. Highlights included total revenues increasing 2.7% to $137.5

million from $133.9 million in the prior year fiscal quarter. Defendant Kibler commented on the

successful quarter, stating:

       We are pleased our system-wide comparable restaurant sales trends improved
       sequentially during the first fiscal quarter 2018 relative to the fourth fiscal quarter
       2017 and turned slightly positive in our March fiscal period. Going forward, our
       key areas of focus will be on well-run restaurants, communicating and promoting
       our core menu items, and incorporating these key signature products into our
       value messaging. We believe that these efforts will resonate with our customers.

       39.     On August 2, 2018, the Company announced financial results for the 13-

week second fiscal quarter ended July 1, 2018 and also announced the launch of a restaurant

portfolio optimization program. Highlights included total revenues increasing 2.7% to $140.5

million from $136.8 million in the prior year fiscal quarter. Defendant Kibler commented on the

successful quarter, stating:



                                                -9-
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 10 of 28 PageID #: 10



        Our continued focus on well-run restaurants is best reflected in the progress we
        are making on staffing and training, improving speed, accuracy and quality, and
        promoting signature menu items with value messaging. We are further
        encouraged that system-wide comparable restaurant sales in the second fiscal
        quarter of 2018 improved sequentially compared to the first fiscal quarter of 2018
        and that our core breakfast daypart strengthened. Our hard work over the past
        several months is clearly beginning to resonate with customers.

        We are also optimizing our restaurant portfolio by closing some underperforming
        company-operated restaurants, refranchising select company-operated restaurants,
        and slowing system-wide expansion by limiting company development mainly to
        core markets while franchise development continues in both the core and adjacent
        markets. We believe these efforts will positively impact our Adjusted EBITDA
        and Adjusted Net Income during the remainder of fiscal year 2018 and beyond.

        40.     Most recently, on November 8, 2018, the Company announced financial results

for the 13-week third fiscal quarter ended September 30, 2018 and also provided an update on its

restaurant portfolio optimization program.       Highlights included system-wide comparable

restaurant sales increasing 0.4%, company-operated comparable restaurant sales increasing 0.1%

and franchised comparable restaurant sales increasing 0.7%.         Additionally, total revenues

increased to $138.7 million from $136.0 million, net income increased to $8.1 million as

compared to $6.5 million and Adjusted EBITDA increased to $16.5 million as compared to

$16.1 million in the prior year fiscal quarter. Defendant Kibler commented on the successful

quarter, stating:

        We are pleased the Bojangles’® system returned to positive comparable restaurant
        sales during the third fiscal quarter despite the negative impact associated with
        Hurricane Florence in September.

        We believe our back to basics strategy of operating ‘well-run restaurants’ is
        elevating customer perceptions of Bojangles’. We are enhancing customers’ total
        brand experience through staffing and training initiatives, improving speed of
        service at the drive-thru, promoting high-quality signature menu items with value
        messaging, and building out our technological capabilities to support the use of
        our new mobile app and delivery test.




                                              - 10 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 11 of 28 PageID #: 11



The Sale Process

       41.     Between October 2017 and January 2018, several third parties, including

Durational, a multinational corporation in the QSR sector, referred to in the Proxy Statement as

“Strategic A,” and a private equity investment firm referred to in the Proxy Statement as

“Sponsor B,” informally contacted several members of the Board affiliated with Bojangles’

majority stockholder, Advent, to inquire about the Company’s potential interest in a strategic

transaction.

       42.     On January 10, 2018, Bojangles’ executed a confidentiality agreement with

Strategic A.

       43.     Based upon the preliminary inbound inquiries received in late January and early

February 2018, members of the Board discussed meeting with investment banking firms to

explore a potential engagement of a financial advisor to assist the Board in its decision-making

process related to exploring potential strategic alternatives.

       44.     On February 9, 2018, defendant Kussell, Laura Roberts, Bojangles’ Vice

President, General Counsel, Secretary and Compliance Officer, and three members of the Board,

defendants Johnson, Hull, and Doubrava, participated in a call to discuss the various preliminary

inbound inquiries received through such date with respect to a potential strategic transaction

involving the Company.

       45.     On or around February 25, 2018, the Company received a letter from Strategic A

dated February 23, 2018, expressing potential interest in a strategic transaction involving the

Company and requesting additional due diligence materials.

       46.     At the Board meeting held on February 27, 2018, the Board approved the

formation, for efficiency purposes, of a sub-committee of the Board (“Strategic Alternatives Sub-


                                                - 11 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 12 of 28 PageID #: 12



Committee”) to receive any potential indications of interest in the Company, select advisors in

connection with the same, take other actions appropriate to evaluate strategic alternatives, and

then report back to the full Board, as necessary. The Strategic Alternatives Sub-Committee was

comprised of defendants Johnson, Hull, Doubrava, Kussell, and Currie.

       47.     On or around March 24, 2018, Sponsor B contacted defendants Kibler and Hull to

provide an unsolicited expression of potential interest with respect to a strategic transaction

involving the Company, which was followed by a written letter to the Company dated March 28,

2018. Thereafter, on April 2, 2018, Sponsor B submitted to the Company a preliminary non-

binding indication of potential interest with respect to a strategic transaction involving the

Company at a per share price range of $14.50 to $16.00.

       48.     On April 30, 2018, at Durational’s request, defendant Doubrava met with

Durational. At the meeting, Durational expressed interest in a strategic transaction involving the

Company and indicated that certain affiliates of Durational were stockholders of the Company.

Defendant Doubrava informed Durational that any further communication should be directed to

defendant Hull, the Chair of the Strategic Alternatives Sub-Committee.

       49.     On May 15, 2018, Durational submitted a preliminary non-binding indication of

potential interest with respect to a strategic transaction involving the Company at a per share

price of $17.50.

       50.     On June 6 and June 7, 2018 the Board met and discussed the status of various

preliminary inbound inquiries and expressions of potential interest with respect to a strategic

transaction involving the Company, including those received from Durational, Strategic A,

Sponsor B, and a private equity investment firm referred to in the Proxy Statement as “Sponsor

C.”


                                              - 12 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 13 of 28 PageID #: 13



       51.     On June 27, 2018, Bojangles’ executed a confidentiality agreement with

Durational.

       52.     During its July 2, 2018 special telephonic meeting, the Board discussed potential

strategic alternatives, including the prospects for pursuing an independent strategy contemplated

by the Company’s standalone plan.

       53.     Between July 17 and July 24, 2018, defendants Kibler and Jordan and BofA

Merrill Lynch met with each of Strategic A, Sponsor B, and Sponsor C, after such parties had

executed confidentiality agreements, to discuss each party’s potential interest with respect to a

strategic transaction involving the Company.

       54.     During its meeting held on July 31, 2018, the Board determined to, among other

things, commence a confidential, exploratory process to gauge potential interest by third parties

in a strategic transaction involving the Company, and BofA Merrill Lynch to assist the Company

and the Board in the consideration of strategic alternatives, including evaluating its prospects

under the Company’s standalone plan and exploring potential interest in the Company.

       55.     Thereafter, BofA Merrill Lynch confidentially approached 23 parties, including

strategic parties and financial sponsors (which number does not include Durational, Strategic A,

Sponsor B, and Sponsor C) in mid-August 2018 with the intent to gauge such parties’ respective

potential interest in a strategic transaction involving the Company. Throughout August and early

September 2018, the Company negotiated confidentiality agreements with the parties approached

by BofA Merrill Lynch, including a private equity investment firm referred to in the Proxy

Statement as “Sponsor D.” The Company ultimately executed 22 confidentiality agreements.

       56.     On September 4, 2018, Sponsor B informed representatives of BofA Merrill

Lynch that it was no longer interested in pursuing a strategic transaction involving the Company.


                                               - 13 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 14 of 28 PageID #: 14



On September 11, 2018, Strategic A submitted a preliminary non-binding indication of potential

interest with respect to a strategic transaction involving the Company at a per share price range

of $17.00 to $19.00.

       57.     On September 12, 2018, Sponsor D submitted a preliminary non-binding

indication of potential interest with respect to a strategic transaction involving the Company at a

per share price range of $15.50 to $16.50.

       58.     On September 28 and again on September 30, 2018, defendant Hull received

confirmation from Durational that its updated indication of potential interest would reflect a

decrease in the per share price from $17.50.

       59.     On October 1, 2018, Sponsor D informed representatives of BofA Merrill Lynch

that it was no longer interested in pursuing a strategic transaction involving the Company. On

the same date, BofA Merrill Lynch provided Strategic A with an additional process letter

requesting a definitive, binding proposal by October 29, 2018.

       60.     Later on October 1, 2018, the Company received an updated indication of

potential interest from Durational and TJC with respect to a strategic transaction involving the

Company at a per share price of $15.50.

       61.     On October 14, 2018, Strategic A informed representatives of BofA Merrill

Lynch that it was no longer interested in pursuing a strategic transaction involving the Company.

       62.     On October 15, 2018, defendant Hull received an unsolicited preliminary non-

binding indication of potential interest with respect to a strategic transaction involving the

Company from an investment fund referred to in the Proxy Statement as “Sponsor E” at a per

share price equal to a 30% premium added to the 60-day stock price average. On October 16,

2018, the Company executed a confidentiality agreement with Sponsor E.


                                               - 14 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 15 of 28 PageID #: 15



       63.     On October 17, 2018, Durational and TJC submitted a revised indication of

potential interest at a per share price of $16.10.

       64.     On October 29 and October 30, 2018, the Board met and discussed the potential

engagement of Houlihan Lokey as an additional financial advisor to the Company to provide a

fairness opinion in addition to the fairness opinion to be provided by BofA Merrill Lynch in

anticipation of entering into a definitive agreement providing for the purchase of the Company

by Durational and TJC.

       65.     On November 2, 2018, the Strategic Alternatives Sub-Committee convened and

BofA Merrill Lynch answered questions relating to the preliminary valuation analysis of the

Company provided by BofA Merrill Lynch at the October 29, 2018 meeting.

       66.     The next day, the Board engaged Houlihan Lokey.

       67.     On November 5, 2018, the financial advisor of Durational and TJC confirmed that

the per share price of $16.10 was Durational’s and TJC’s best and final offer and noted that

Durational and TJC were not prepared to transact at any higher price.

       68.     On the night of November 5, 2018, the Board met and BofA Merrill Lynch and

Houlihan Lokey delivered their fairness opinions and the Board determined to enter into the

Merger Agreement with Durational and TJC.

       69.     Prior to the opening of U.S. stock markets on November 6, 2018, Bojangles’,

Durational and TJC issued a joint press release publicly announcing their entry into the Merger

Agreement.

The Proposed Transaction

       70.     On November 6, 2018, Bojangles’ issued a press release announcing the Proposed

Transaction, which states, in relevant part:


                                                - 15 -
Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 16 of 28 PageID #: 16



    CHARLOTTE, N.C. —November 6, 2018 — Bojangles’, Inc. (Bojangles’, the
    “Company”) (NASDAQ: BOJA) today announced that it has entered into a
    definitive agreement to be acquired by Durational Capital Management LP and
    The Jordan Company, L.P. Under the terms of the agreement, Durational Capital
    Management LP and The Jordan Company, L.P. will acquire the Company in an
    all cash transaction. Bojangles’ stockholders will receive $16.10 per share,
    representing a 39% premium to the closing share price of February 12, 2018, a
    day prior to initial speculation regarding a potential transaction involving
    Bojangles’ and a premium of approximately 30% to the 90-day volume weighted
    average price ending on February 12, 2018. The offer represents a 15% premium
    to the closing share price of September 27, 2018, a day prior to a published report
    that Bojangles’ is exploring strategic alternatives.

    Transaction Details
    The acquisition, which has been unanimously approved by Bojangles’ Board of
    Directors, is subject to stockholder approval and other customary closing
    conditions. Concurrently with the execution of the acquisition agreement,
    Bojangles’ majority stockholder executed a customary voting agreement whereby
    it agreed (among other things) to vote its shares in favor of the acquisition. The
    transaction is expected to be completed in the first quarter of fiscal year 2019.
    Upon closing of the transaction, Bojangles’ will continue to be operated as an
    independent, privately-held company and will remain based in Charlotte, N.C.

    Statements by Randy Kibler and William Kussell, Bojangles’
    “For the Bojangles’ family of employees, franchisees, and our customers, today’s
    announcement represents an exciting next phase for this great brand. The new
    ownership group is committed to maintaining the qualities of this brand that have
    sustained it for over four decades,” said Randy Kibler, Bojangles’ Interim
    President and CEO.

    “In consultation with our outside advisors, the Board of Directors has been
    evaluating several strategic alternatives over the last several months. We are
    confident that this agreement offers a promising opportunity to realize the highest
    value for our stockholders while providing a strong path forward for the
    Bojangles’® brand, its employees, franchisees, and loyal customers,” said William
    A. Kussell, Director and Non-Executive Chairman of Bojangles’.

    Statements by Durational Capital Management and The Jordan Company
    “Bojangles’ is an iconic brand with an authentic Southern heritage and a deeply
    loyal following,” said Eric Sobotka, Managing Partner at Durational Capital
    Management. “We have admired the brand and its high quality and craveable
    food for years, and we look forward to partnering closely with the employees and
    franchisees to drive its future growth and continued success.”


                                          - 16 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 17 of 28 PageID #: 17



          “Bojangles’ has a differentiated offering, a talented team of employees and
        dedicated franchisees that are committed to their businesses and their
        communities,” said Ian Arons, Partner at The Jordan Company. “We are excited
        to invest in a company with such great growth potential, and we believe that with
        our and our partners’ support, Bojangles’ will be well-positioned for long-term
        success.”
        .

Insiders’ Interests in the Proposed Transaction

        71.      Bojangles’ insiders are the primary beneficiaries of the Proposed Transaction, not

the Company’s public stockholders.          The Board and the Company’s executive officers are

conflicted because they will have secured unique benefits for themselves from the Proposed

Transaction not available to Plaintiff and the public stockholders of Bojangles’.

        72.      Notably, Bojangles’ directors and executive officers stand to reap substantial

financial benefits for securing the deal with Durational and TJC.                    The Merger Agreement

provides for the accelerated vesting, cancellation and cash-out of Bojangles’ equity awards. The

following table sets forth the value of each of the Company’s executive officers and non-

employee directors’ shares and equity awards that are outstanding as of December 7, 2018.

                         Shares
                        Underlying
                         Vested                                  Shares                                 Total
                         In-the-     Expected Value of        Underlying       Expected Value of      Expected
                         Money             Vested              Unvested            Unvested           Value of
                        Bojangles’     In-the-Money          In-the-Money        In-the-Money       In-the-Money
                          Stock       Bojangles’ Stock      Bojangles’ Stock    Bojangles’ Stock   Bojangles’ Stock
                         Options          Options               Options             Options            Options
Name                       (#)              ($)(1)                 (#)                ($)(1)             ($)(1)
Non-
   Employee Directo
   rs(2)
William A. Kussell(3)         —                   —                230,888     $     3,248,594     $   3,248,594
Executive Officers
James R. Kibler(4)           —                   —                 339,904     $     4,782,449     $   4,782,449
M. John Jordan(5)            —                   —                 263,388     $     3,287,594     $   3,287,594
Laura Roberts                —                   —                  25,000     $        30,000     $      30,000
Jayson Romeo(6)           35,903     $       275,735                29,000     $        34,800     $     310,535

                                         Shares
                                         Underlying                   Total Expected Value of
                                         Restricted Stock             Restricted Stock Units
              Name                       Units                        ($)
                                                   - 17 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 18 of 28 PageID #: 18



                                       (#)
             Non-
             Employee Directors(1)
             Steven J. Collins           3,355             $   54,016
             John E. Currie              3,355             $   54,016
             Tommy L. Haddock            3,355             $   54,016
             Robert F. Hull, Jr.         3,355             $   54,016
             Starlette B. Johnson        3,355             $   54,016
             William A. Kussell          3,355             $   54,016
             Mark A. Rowan               3,355             $   54,016
             Executive Officers
             James R. Kibler             8,389             $   135,063
             M. John Jordan              32,188            $   518,227
             Laura Roberts               21,438            $   345,152
             Jayson Romeo(2)             25,274            $   406,911


The Proxy Statement Contains Material Misstatements and Omissions

       73.        The defendants filed a materially incomplete and misleading Proxy Statement

with the SEC and disseminated it to Bojangles’ stockholders.             The Proxy Statement

misrepresents or omits material information that is necessary for the Company’s stockholders to

make an informed decision whether to vote their shares in favor of the Proposed Transaction or

seek appraisal.

       74.        Specifically, as set forth below, the Proxy Statement fails to provide Company

stockholders with material information or provides them with materially misleading information

concerning: (i) Bojangles’ financial projections, relied upon by the Company’s financial

advisors, BofA Merrill Lynch and Houlihan Lokey, in their financial analyses; (ii) the data and

inputs underlying the financial valuation analyses that support the fairness opinions provided by

BofA Merrill Lynch and Houlihan Lokey; (iii) the background process leading to the Proposed

Transaction; and (iv) potential conflicts of interest faced by BofA Merrill Lynch and Company

insiders. Accordingly, Bojangles’ stockholders are being asked to make a voting or appraisal



                                                 - 18 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 19 of 28 PageID #: 19



decision in connection with the Proposed Transaction without all material information at their

disposal.

Material Omissions Concerning Bojangles’ Financial Projections

       75.     The Proxy Statement is materially deficient because it fails to disclose material

information relating to the Company’s intrinsic value and prospects going forward.

       76.     First, the Proxy Statement omits material information regarding Bojangles’

management’s financial projections that were provided to and relied upon by the Company’s

financial advisors BofA Merrill Lynch and Houlihan Lokey in connection with their financial

analyses.

       77.     For example, in connection with BofA Merrill Lynch’s Discounted Cash Flow

Analysis (“DCF”) of Bojangles’, the Proxy Statement states:

       BofA Merrill Lynch performed a discounted cash flow analysis of the Company
       to calculate the estimated present value of the standalone unlevered, after-tax free
       cash flows that the Company was forecasted to generate from the fourth fiscal
       quarter of 2018 through fiscal year 2023, assuming refranchising, based on the
       projections and public filings.

Proxy Statement at 54.      The Proxy Statement fails, however, to disclose the standalone

unlevered, after-tax free cash flows that the Company was forecasted to generate from the fourth

fiscal quarter of 2018 through fiscal year 2023.

       78.     The omission of this information renders the statements in the “Projected

Financial Information” and “Opinions of Financial Advisors” sections of the Proxy Statement

false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning BofA Merrill Lynch’s and Houlihan Lokey’s Financial
Analyses

       79.     The Proxy Statement describes BofA Merrill Lynch’s and Houlihan Lokey’s

fairness opinions and the various valuation analyses performed in support of their opinions.

                                              - 19 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 20 of 28 PageID #: 20



However, the descriptions of BofA Merrill Lynch’s and Houlihan Lokey’s fairness opinions and

analyses fail to include key inputs and assumptions underlying these analyses. Without this

information, as described below, Bojangles’ public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on BofA Merrill

Lynch’s and Houlihan Lokey’s fairness opinions in determining whether to vote in favor of the

Proposed Transaction or seek appraisal.         This omitted information, if disclosed, would

significantly alter the total mix of information available to Bojangles’ stockholders.

         80.   With respect to BofA Merrill Lynch’s DCF, the Proxy Statement fails to disclose:

(i) the Company’s standalone unlevered, after-tax free cash flows for the fourth fiscal quarter of

2018 through fiscal year 2023, assuming refinancing, that BofA Merrill Lynch utilized in its

analysis; (ii) the financial metric BofA Merrill Lynch applied perpetuity growth rates ranging

from 1.0% to 2.0% to in order to derive the terminal value; (iii) Bojangles’ net debt; and (iv)

quantification of the inputs and assumptions underlying the discount rate range of 9.0% to

11.0%.

         81.   With respect to BofA Merrill Lynch’s Selected Public Companies Analysis, the

Proxy Statement fails to disclose: (i) the Company’s 2019 estimated EBITDA (assuming that the

Company refranchises 30 stores in 2018) utilized in the analysis; and (ii) any benchmarking

analyses for Bojangles’ in relation to the selected companies analyzed by BofA Merrill Lynch.

         82.   With respect to BofA Merrill Lynch’s Selected Precedent Transactions Analysis,

the Proxy Statement fails to disclose: (i) the individual multiples and financial metrics for each

of the selected transactions analyzed by BofA Merrill Lynch in the analyses; (ii) the Company’s

last twelve months estimated adjusted EBITDA as of September 30, 2018 (without

refranchising) utilized in the analysis.


                                               - 20 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 21 of 28 PageID #: 21



       83.      With respect to Houlihan Lokey’s DCF, the Proxy Statement fails to disclose: (i)

the financial metric Houlihan Lokey discounted back to present value which formed the basis of

its analysis and, to the extent not already disclosed, the values of that metric over the projection

period; (ii) quantification of the inputs and assumptions underlying the discount rate range of

8.5% to 9.5%.

       84.      With respect to Houlihan Lokey’s Selected Companies Analysis, the Proxy

Statement fails to disclose: (i) Bojangles’ estimated adjusted EBITDA for each of the last twelve

months (“LTM”), the next fiscal year, and the year following the next fiscal year, utilized by

Houlihan Lokey in its analysis; (ii) any benchmarking analyses for Bojangles’ in relation to the

selected companies analyzed by Houlihan Lokey.

       85.      With respect to Houlihan Lokey’s Selected Transactions Analysis, the Proxy

Statement fails to disclose: (i) Bojangles’ LTM Adjusted EBITDA utilized by Houlihan Lokey in

its analysis; and (ii) any benchmarking analyses for Bojangles’ in relation to the target

companies analyzed by Houlihan Lokey.

       86.      When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       87.      The omission of this information renders the statements in the “Opinions of

Financial Advisors” and “Projected Financial Information” sections of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning the Background Process of the Proposed Transaction

       88.      The Proxy Statement omits material information relating to the sale process

leading up to the Proposed Transaction.


                                               - 21 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 22 of 28 PageID #: 22



       89.     In connection with the sale process, the Proxy Statement states that “[t]hroughout

August and early September 2018, the Company negotiated confidentiality agreements with the

parties approached by BofA Merrill Lynch . . . .          The Company ultimately executed 22

confidentiality agreements (including with Durational, Strategic A, Sponsor B, Sponsor C, and

Sponsor D).” Proxy Statement at 39. The Proxy Statement fails, however, to expressly indicate

whether the confidentiality agreements Bojangles’ entered into with each of these 22 potential

acquirers are still in effect and/or contain “don’t ask, don’t waive” standstill provisions that are

presently precluding these potential bidders from making a topping bid for the Company.

       90.     The disclosure of the existence and terms of any confidentiality agreements

Bojangles’ entered into with any other party is crucial to Bojangles’ stockholders being fully

informed of whether their fiduciaries have put in place restrictive devices to foreclose a topping

bid for the Company.

       91.     The omission of this information renders the statements in the “Background of the

Merger” section of the Proxy Statement false and/or materially misleading in contravention of

the Exchange Act.

Material Omissions Concerning Potential Conflicts of Interest of BofA Merrill Lynch and
Company Insiders

       92.     The Proxy Statement fails to disclose material information concerning potential

conflicts of interest faced by one of the Company’s financial advisors, BofA Merrill Lynch.

       93.     For example, the Proxy Statement sets forth that:

       BofA Merrill Lynch and its affiliates in the past have provided, currently are
       providing, and in the future may provide investment banking, commercial
       banking and other financial services to the Company and have received or in the
       future may receive compensation for the rendering of these services, including
       (i) having acted or acting as a sole lead arranger and sole book runner on, and as a
       lender under, certain term loans and facilities for the Company, (ii) having acted
       as a joint book runner on a follow-on equity offering for the Company, and

                                               - 22 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 23 of 28 PageID #: 23



        (iii) having provided or providing certain treasury and trade management services
        and products to the Company. From October 1, 2016 through September 30,
        2018, BofA Merrill Lynch and its affiliates derived aggregate revenues from the
        Company and its subsidiaries of approximately $4.0 million for investment and
        corporate banking services.

        In addition, BofA Merrill Lynch and its affiliates in the past have provided,
        currently are providing, and in the future may provide investment banking,
        commercial banking and other financial services to Advent International
        Corporation and certain of its affiliates and portfolio companies and have received
        or in the future may receive compensation for the rendering of these services,
        including (i) having acted or acting as financial advisor to Advent International
        Corporation and/or certain of its affiliates and portfolio companies in connection
        with certain mergers and acquisitions transactions, (ii) having acted or acting as
        administrative agent, collateral agent, arranger, book runner for, and/or as a lender
        to, Advent International Corporation and/or certain of its affiliates and portfolio
        companies in connection with the financing for various acquisition transactions
        and for various term loans, letters of credit and credit facilities, (iii) having
        provided or providing certain commodity, derivatives and foreign exchange
        trading services to Advent International Corporation and/or certain of its affiliates
        and portfolio companies, and (iv) having provided or providing certain treasury
        and trade management services and products to Advent International Corporation
        and/or certain of its affiliates and portfolio companies. From October 1, 2016
        through September 30, 2018, BofA Merrill Lynch and its affiliates derived
        aggregate revenues from Advent International Corporation and its affiliates
        (excluding the Company) of approximately $60.0 million for investment and
        corporate banking services.

Id. at 56.

        94.    However, the Proxy Statement fails to disclose any services BofA Merrill Lynch

and its affiliates have provided to Durational and its affiliates, and the amount of compensation

BofA Merrill Lynch and its affiliates received for such services.

        95.    Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        96.    The Proxy Statement also fails to disclose material information concerning

potential conflicts of interest faced by Bojangles’ insiders.


                                                - 23 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 24 of 28 PageID #: 24



       97.     For example, the November 6, 2018 press release announcing the Proposed

Transaction quotes Durational’s Managing Partner, Eric Sobotka, as stating: “We have admired

the brand and its high quality and craveable food for years, and we look forward to partnering

closely with the employees and franchisees to drive its future growth and continued success.”

Emphasis added.

       98.     The Proxy Statement, however, fails to disclose whether any of Bojangles’

executive officers or directors is continuing their employment following consummation of the

Proposed Transaction, as well as the details of all employment and retention-related discussions

and negotiations that occurred between Durational and Bojangles’ executive officers, including

who participated in all such communications, when they occurred and their content. The Proxy

Statement further fails to disclose whether any of Durational’s prior proposals or indications of

interest mentioned management retention in the combined company or the purchase of or

participation in the equity of the surviving corporation.

       99.     The omission of this information renders the statements in the “Opinion of

Financial Advisors,” “Background of the Merger,” and “Interests of Bojangles’ Directors and

Executive Officers in the Merger” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

       100.    The Individual Defendants were aware of their duty to disclose this information

and acted negligently (if not deliberately) in failing to include this information in the Proxy

Statement. Absent disclosure of the foregoing material information prior to the stockholder vote

on the Proposed Transaction, Plaintiff and the other members of the Class will be unable to make

a fully-informed decision whether to vote in favor of the Proposed Transaction and are thus

threatened with irreparable harm warranting the injunctive relief sought herein.


                                               - 24 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 25 of 28 PageID #: 25



                                     CLAIMS FOR RELIEF

                                              COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       101.    Plaintiff repeats all previous allegations as if set forth in full.

       102.    During the relevant period, defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       103.    By virtue of their positions within the Company, the defendants were aware of

this information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresented

and/or omitted material facts, including material information about the Company’s financial

projections, the financial analyses performed by the Company’s financial advisors, the

background process leading to the Proposed Transaction, and potential conflicts of interest faced

by one of the Company’s financial advisors and Company insiders. The defendants were at least

negligent in filing the Proxy Statement with these materially false and misleading statements.

       104.    The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction or whether to seek to exercise their appraisal rights.

       105.    By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.




                                                 - 25 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 26 of 28 PageID #: 26



       106.    Because of the false and misleading statements in the Proxy Statement, Plaintiff

and the Class are threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       107.    Plaintiff repeats all previous allegations as if set forth in full.

       108.    The Individual Defendants acted as controlling persons of Bojangles’ within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Bojangles’, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       109.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       110.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the securities

violations as alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Proxy Statement.



                                                 - 26 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 27 of 28 PageID #: 27



        111.   In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction.     The Proxy Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        112.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        113.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule

14a-9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Bojangles’ stockholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Bojangles’, and against defendants, as

follows:

        A.     Ordering that this action may be maintained as a class action and certifying

               Plaintiff as the Class representative and Plaintiff’s counsel as Class counsel;

        B.     Preliminarily and permanently enjoining defendants and all persons acting in

               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until

               defendants disclose and disseminate the material information identified above to


                                               - 27 -
 Case 1:18-cv-01993-LPS Document 1 Filed 12/14/18 Page 28 of 28 PageID #: 28



               Bojangles’ stockholders;

       C.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff and the Class;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange

               Act, as well as SEC Rule 14a-9 promulgated thereunder;

       E.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: December 14, 2018                                O’KELLY ERNST & JOYCE, LLC

                                                By /s/ Ryan M. Ernst
                                                   Ryan M. Ernst (#4788)
                                                   901 N. Market St., Suite 1000
                                                   Wilmington, DE 19801
                                                   Tel.: (302) 778-4000
                                                   Email: rernst@oelegal.com
OF COUNSEL:

WEISSLAW LLP
Richard A. Acocelli
Michael A. Rogovin
Kelly K. Moran
1500 Broadway, 16th Floor
New York, New York 10036
Tel: (212) 682-3025
Fax: (212) 682-3010

BRAGAR EAGEL & SQUIRE, P.C.
Melissa A. Fortunato
885 Third Avenue, Suite 3040
New York, New York 10022
Tel: (212) 308-5858
Fax: (212) 486-0462
Email: fortunato@bespc.com

Attorneys for Plaintiff

                                               - 28 -
